Case 1:20-cv-03170-PAB-NRN Document 61 Filed 03/29/21 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-3170-PAB-NRN

  FALLEN PRODUCTIONS, INC.,

            Plaintiff,

  v.

  ANDREW PATERSON, et al.,

            Defendants.



                            REQUEST FOR ENTRY OF DEFAULT


            Pursuant to Fed R. Civ. P. 55(a), Plaintiff FALLEN PRODUCTIONS, INC., by and

  through its counsel Kerry S. Culpepper, hereby applies for entry of default by the Clerk of

  the Court against Defendant HECTOR JARAMILO.

            Defendant HECTOR JARAMILO was served a copy of the Second Amended

  Complaint on Feb. 23, 2021. See Affidavit of Service [Doc. #49]. Defendant HECTOR

  JARAMILO’s responsive pleading to the Second Amended Complaint was due on or

  before March 16, 2021 per Fed R. Civ. P. 12(a)(A)(i).

            Defendant HECTOR JARAMILO has failed to appear or otherwise defend.

            For these reasons, Plaintiff request that the Clerk of the Court enter default

  judgment on all claims pled in the Second Amended Complaint against Defendant

  HECTOR JARAMILO.




  20-022D
Case 1:20-cv-03170-PAB-NRN Document 61 Filed 03/29/21 USDC Colorado Page 2 of 3




  DATED: Kailua-Kona, Hawaii, March 29, 2021.

  /s/ Kerry S. Culpepper
  Kerry S. Culpepper
  CULPEPPER IP, LLLC
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawaii 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:       kculpepper@culpepperip.com
  Attorney for Plaintiff Fallen Productions, Inc.




                                                2
  20-022D
Case 1:20-cv-03170-PAB-NRN Document 61 Filed 03/29/21 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE


            The undersigned hereby certifies that on the date and by the methods of service

  noted below, a true and correct copy of the foregoing was served via FIRST CLASS

  MAIL to the following at their last known address:

  Hector Jaramilo
  20 Normandy Drive
  Holbrook, NY 11741


            DATED: Kailua-Kona, Hawaii, March 29, 2021.



                                      CULPEPPER IP, LLLC


                                      /s/ Kerry S. Culpepper
                                       Kerry S. Culpepper

                                       Attorney for Plaintiffs




                                                3
  20-022D
